DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cockpit body.”  The term cockpit generally refers to and is reserved for pilot aircraft seats and the surrounding area.  The present application is drawn to a gaming chair assembly.  While Applicant may be their own lexicographer, inconsistent use of terms with well known meanings or definition in the art presents confusion as to the scope of the invention and fails to point out the subject matter with particularity.  Further, it is unclear what limitations accompany the term “cockpit” in the cockpit body for a seat of this nature.  It is suggested that Applicant provide a different descriptor for the apparatus and body. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0352959) in view of Voigt et al. (US 2014/0265460) (“Voigt”).  Zhang teaches a cockpit body, comprising a seat (figs. 3A, 3B: 11), a backrest (figs. 3A, 3B: 10) and a display interface (figs. 3A, 3B: 16/26), the seat, the backrest and the display interface being movably disposed on the cockpit body (as shown in figs. 3A, 3B and discussed in paragraph 0039), and the display interface and the backrest being respectively located at two opposite sides of the seat (as shown in fig. 3A, they have opposing faces); a driving module (paragraph 0027: mobility module 4), disposed to the cockpit body; a sensing module (sensors are disposed in the seatback and seat bottom, as well as a distance sensor for determining a distance between occupant’s face and the display screen; paragraphs 0037 and 0048), disposed to the cockpit body, and configured to provide sensing data, wherein the sensing data comprises a seat pressure sensing value and a backrest pressure sensing value (paragraph 0048); and  a controlling module (paragraph 0028: control module 6), electrically connected to the driving module and the sensing module, and configured to send an adjusting command according to the sensing data, wherein the driving module is configured to receive the adjusting command to synchronously rotate the seat and the backrest interface to a working angle and reduce a difference between the backrest pressure sensing value and the seat pressure sensing value (paragraphs 0048, 0080, 0098, 0115 disclose that the information obtained from the sensors, including the weight distribution map and distance sensor, may be communicated to the control module and which may adjust the seat and backrest to provide a better posture or “reduce the possibility of over burdening some parts of the person’s body”)
Zhang does not teach wherein the driving module and control module also control movement of the display interface to be moved automatically/synchronously with the backrest and seat.  However, Voigt teaches a seat assembly comprising a movable seat (fig. 6: 122), backrest (fig. 6: 124) and display interface (fig. 6: 138/146) which are controlled (paragraph 0037) to move synchronously (as shown in figs. 6-8 and discussed at least in paragraph 0112).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to allow the control module of Zhang to control the display interface along with the movement of the backrest and seat in order to maintain the desired posture/head position and ability to properly view the display when the seat and backrest position is changed. 
	As concerns claim 3, Zhang, as modified, teaches wherein the sensing module comprises: a seat pressure sensor, disposed to the seat and electrically connected to the controlling module, and configured to sense a pressure exerted on the seat and correspondingly generate the seat pressure sensing value (paragraph 0048, 0075).
	As concerns claim 4, Zhang, as modified, teaches wherein the cockpit body further comprises a headrest (figs. 3A, 3B: 12) connected to the backrest, the sensing data further comprises a headrest pressure sensing value (paragraph 0048), the sensing module comprises: a backrest pressure sensor, disposed to the backrest and electrically connected to the controlling module, and configured to sense a pressure exerted on the backrest and correspondingly generate the backrest pressure sensing value (paragraph 0048); and a headrest pressure sensor, disposed to the headrest and electrically connected to the controlling module, and configured to sense a pressure exerted on the headrest and correspondingly generate the headrest pressure sensing value (paragraph 0048).	
	As concerns claim 9, Zhang, as modified, teaches wherein the sensing module comprises: a backrest pressure sensor, disposed to the backrest and electrically connected to the controlling module, and configured to sense a pressure exerted on the backrest and correspondingly generate the backrest pressure sensing value (paragraph 0048).
	As concerns claim 10, Zhang, as modified, teaches wherein the cockpit body further comprises a headrest (figs. 3A, 3B) connected to the backrest, the sensing data further comprises a headrest pressure sensing value, and the sensing module comprises: a headrest pressure sensor, disposed to the headrest and electrically connected to the controlling module, and configured to sense a pressure exerted on the headrest and 5correspondingly generate the headrest pressure sensing value (paragraph 0048).
	As concerns claim 13, Zhang, as modified, teaches wherein the adjusting command comprises a working angle adjusting command (Zhang, paragraph 0067: the control module includes a schedule database which allows a user to input a specific predetermined set of movements/positions to be executed a specific time which may constitute a working angle adjusting command), and the driving module comprises: a posture adjusting driver (mobility module 4 includes electric drivers to move the seat elements), disposed to the cockpit body, and coupled to the seat and the backrest and electrically connected to the controlling module, and configured to receive the working angle adjusting command to synchronously rotate the seat, the backrest and the display interface to the working angle.
	As concerns claim 14, Zhang, as modified, teaches wherein the controlling module comprises: a storing unit, configured to store a compared table (paragraph 0067); and a microcontroller unit (paragraph 0060), electrically connected to the driving module, the sensing module and the storing unit, and configured to send the adjusting command according to the sensing data and the compared table.
	As concerns claim 15, Zhang, as modified, teaches wherein the backrest and the display interface are rotatably connected to the seat (as shown in figs. 3A, 3B), and the backrest and the display interface have an initial angle relative to the seat, and the compared table comprises the difference, the initial angle and the working angle corresponding to the difference and the initial angle (as discussed in paragraph 0067 and discussed in regards to claim 13 above).
	As concerns claim 16, Zhang, as modified, teaches wherein the display interface is rotatably disposed on the cockpit body (Zhang, figs. 3A, 3B: 16), the adjusting command comprises a display interface rotating command, and the driving module comprises: a display interface rotating driver, disposed to the cockpit body, coupled to the display interface and electrically connected to the controlling module, and configured to receive the display interface rotating command to rotate the display interface to face the backrest (the combination of Zhang with Voigt teaches providing the same control of the display device through a driver and rotating commands that are provided to the seat, backrest and headrest of Zhang).
	As concerns claim 18, Zhang, as modified, teaches wherein the backrest is rotatably disposed on the cockpit body (paragraph 0039), the adjusting command comprises a backrest rotating command, and the driving module comprises: a backrest rotating driver, disposed to the cockpit body, coupled to the backrest and electrically connected to the controlling module, and configured to receive the backrest rotating command to rotate the backrest and the seat to face the display interface (paragraphs 0052 and 0114).
	As concerns claim 20, Zhang, as modified by Voigt, teaches the method of providing the sensing data by the sensing module, wherein the sensing data comprises the seat pressure sensing value and the backrest pressure sensing value; determining whether the sensing data exceeds a predetermined value by the controlling module; sending the adjusting command by the controlling module, wherein when the controlling module determines that the sensing data exceeds the predetermined value, the controlling module sends the adjusting command; and receiving the adjusting command by the driving module to synchronously rotate the seat, the backrest and the display interface to the working angle from a default angle (as discussed in paragraphs 0048, 0080, 0098, 0115 and detailed in regard to claim 1). 

Allowable Subject Matter
Claims 2, 5-8, 11, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Zhang and Voigt fail to teach providing infrared sensors, wherein the display is slidable and is moved in a slidable manner based on a display interface sliding command, or wherein the display interface comprising a projecting screen opposite a projector on a top of the cockpit body/seating assembly).  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636